Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 24, 1996, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.Claimant was employed as a registered nurse in the obstetrics unit of a hospital from May 1987 through April 1994, when she quit her job. Testimony adduced before an Administrative Law Judge disclosed that claimant became dissatisfied with her job due to the increase in the number of patients assigned to her care, even though her workload never exceeded the generally accepted ratio of one nurse for every six patients. It was further disclosed that claimant did not await the outcome of the hospital’s grievance procedures before resigning. The Unemployment Insurance Appeal Board ruled that claimant had voluntarily left her employment without good cause. Claimant appeals.Dissatisfaction with one’s job, including complaints of overwork, do not constitute good cause for leaving one’s employment (see, Matter of Kilgallen [Sweeney], 222 AD2d 832, 833; Matter of Rosenfield [Hudacs], 205 AD2d 823). Further, the failure to take full advantage of an employer’s grievance procedures prior to resigning generally results in a finding that the claimant left his or her employment without good cause (see, Matter of Serrano [Levine], 52 AD2d 1022; see also, Matter of Kaufman [Hudacs], 196 AD2d 914). Based on our review of the record and the applicable case law, we conclude *808that the Board’s decision was supported by substantial evidence.Finally, claimant’s objection to the telephone conference hearing is without merit. Such hearings are authorized "when it is practicable and in the interest of justice” (12 NYCRR 461.7 [c] [2]; see, Matter of Kilgallen [Sweeney], supra, at 833-834).Cardona, P. J., Mikoll, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.